Citation Nr: 0600714	
Decision Date: 01/09/06    Archive Date: 01/19/06

DOCKET NO.  03-30 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for service connection for the cause of 
death of the veteran.


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel



INTRODUCTION

The veteran had active service in the Philippine Commonwealth 
Army from December 1941 to April 1942, from October 1944 to 
March 1945, and in December 1945.  The veteran had active 
service in the recognized guerrilla services from October 
1944 to August 1945.  The appellant is the surviving spouse 
of the veteran. 

This matter was last before the Board of Veterans' Appeals 
(Board) in February 2005, on appeal from an April 2003 rating 
decision from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Manila, Philippines, which denied 
service connection for cause of death.  Upon its last review, 
the Board remanded the claim for compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA) as well as other 
applicable law.  Having reviewed all of the evidence of 
record, the Board is of the opinion that the provisions of 
the VCAA have been fulfilled, and this matter is ready for 
appellate review.


FINDINGS OF FACT

1.  The appellant's claim for dependency and indemnity 
compensation was last denied in October 1999, and her appeal 
of that denial was denied by the Board in August 2002.

2.  The claimant did not appeal the August 2002 Board 
decision.

3.  Evidence received since the October 1999 denial is not 
new and relevant for the claim of service connection for the 
veteran's cause of death, and does not raise a reasonable 
possibility of substantiating the claim.




CONCLUSION OF LAW

New and material evidence has not been received since the 
August 2002 Board decision, and the claim is not reopened.  
38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156(a) 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA) must be considered.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2005).

A VCAA notice must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  38 U.S.C.A. § 5103; 
Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  In this 
case, a VCAA notice was not sent to the claimant prior to the 
issuance of the rating decision currently on appeal.  
However, as aforementioned, the matter was remanded in 
February 2005 to ensure compliance with the VCAA.  Pursuant 
to the remand the RO provided the claimant with notice in 
February 2005.

The VCAA further requires that the VA must notify a claimant 
of any evidence that is necessary to substantiate the claim, 
as well as which evidence the Secretary will attempt to 
obtain and which evidence the claimant is responsible for 
producing.  38 U.S.C.A. § 5103(a).  In this case, the 
February 2005 letter referred to above informed the veteran 
of what information and evidence would qualify as new and 
material.  Moreover, the claimant was generally advised to 
submit any additional evidence that pertained to the matter, 
including via statement of the case and supplemental 
statement of the case.  Pelegrini, 18 Vet. App. at 121.  

Related to the need for new and material evidence, in its 
February 2005 letter, the RO clearly notified the veteran of 
the requirement that new and material evidence must be 
evidence newly submitted to the RO and that the submitted 
evidence must relevant to the issue for consideration. 

Also, the February 2005 letter informed the veteran of which 
portion of information should be provided by the claimant, 
and which portion VA would try to obtain on the claimant's 
behalf.  It specifically provided that the RO would obtain 
evidence from a Federal agency, that the RO would assist the 
claimant in obtaining evidence and that it was ultimately the 
claimant's responsibility to support her claim with 
appropriate evidence.  38 C.F.R. § 3.159(b)(1) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The VCAA also requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  38 C.F.R. § 
3.159(c) (2005).  Pursuant to several prior final and denied 
claims for dependency and indemnity compensation, the RO 
obtained the veteran's service medical records.  Likewise, 
the RO attempted to obtain private medical records, which 
were destroyed by fire.  In furtherance of the present claim, 
the claimant made no request of the RO for assistance in 
obtaining any other records. 

The Board finds that any defect with respect to the timing of 
the VCAA notice is non-prejudicial.  The claimant was given 
the opportunity to submit evidence following the Board's 
February 2005 remand and did not respond.  Thereafter, the 
case was readjudicated.  Accordingly, the claimant was not 
prejudiced because the Board's remand cured any possible 
prejudice.  See Bernard v. Brown, 4 Vet. App. 384 (1993)

Consequently, based on all of the foregoing, the Board finds 
that no further notice and/or development is required in this 
matter pursuant to the VCAA.

Laws and Regulations

Except as provided in 38 U.S.C.A. § 5108, when a claim is 
disallowed by the Board, a claim upon the same factual basis 
may not be considered.  38 U.S.C.A. § 7104(b).  Under 38 
U.S.C.A. § 5108, "[I]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."

Under of 38 C.F.R. § 3.156(a), "new" evidence means 
existing evidence not previously submitted to agency decision 
makers.  "Material" evidence means existing evidence that, 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156(a).  New and 
material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

It is also noted that VCAA specifically provides that nothing 
in this section shall be construed to require VA to reopen a 
claim that has been disallowed, except when new and material 
evidence is presented or secured, as described in § 5108 of 
this Title.  38 U.S.C.A. § 5103A(f) (West 2002).

Regarding materiality, the Court has held that the newly 
presented evidence need not be probative of all the elements 
required to award the claim but that the evidence must tend 
to prove the merits of the claim as to each essential element 
that was a specified basis for the last final disallowance of 
the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).

Analysis

The appellant seeks to reopen a claim of service connection 
for the cause of death of her husband, the veteran.  The 
Board has carefully reviewed all of the evidence of record, 
but finds that the appellant has not submitted sufficient 
evidence to reopen the claim.

In August 2002, the evidence of record included an affidavit 
authored by the appellant in January 1999, in which the 
appellant reported that the veteran suffered a mild stroke in 
1950 and was hospitalized and that at the time of the stroke 
the veteran already had hypertension, and that he had worked 
as a heavy equipment operator from May 1950 to June 1961.  
Evidence of record at that time included the veteran's 
service personnel records, including an undated "Affidavit 
for Philippine Army Personnel," in which the veteran 
reported having had malaria while in service.  He also 
indicated that he was sick from February 1944 to July 1944 
from an "unknown illness."  The veteran otherwise denied 
having sustained any wounds or illnesses.  In a December 1945 
report of physical examination, no abnormalities were noted.

Although the veteran sought service connection for 
"rheumatism" by application received in August 1970, the 
claim was denied by rating decision dated in October 1970. 
The veteran died in January 1979. The certificate of death 
reflects the primary cause of death to have been post-
cerebrovascular accident, due to cardiorespiratory arrest. 
There were no other antecedent causes listed. At the time of 
his death, the veteran had no service-connected disability.

In her November 1979 application for dependency and indemnity 
compensation, the appellant did not report the existence of 
any evidence or information that would substantiate her 
claim.  The appellant's claim was first denied by rating 
decision dated in May 1980.

In a November 1987 attempt to reopen her claim, the appellant 
argued that at the time of the veteran's death, he had a 
peptic ulcer that he had sustained while serving on active 
duty.  Her claim was again denied in February 1988.

In support of a February 1995 attempt to reopen her claim, 
the appellant submitted a November 1996 affidavit authored by 
C.I.  The affiant reported that the veteran was hospitalized 
at some point in 1950 due to an ulcer, rheumatism and high 
blood pressure at the "Dr. Morales Hospital," Marbel, 
Coronadal, South Cotabato.

As noted above, in April 1997, the appellant returned a 
signed form provided to her two months earlier by the RO that 
would have authorized VA to obtain any outstanding medical 
records pertinent to her claim.  She did not, however, list 
any medical care providers, addresses, or approximate dates 
of treatment as requested. Accordingly, the claim was denied 
by rating decision dated in May 1997.

As noted, although the appellant reported that the veteran 
was treated by the E.R. Sr. Memorial Hospital (also 
identified as the Amang Rodriquez Medical Center) and the 
Hospital at Morrow St. Marbel, South Cotabato, both sources 
have reported that records that may have been generated 
during the veteran's care were destroyed by fire.

The appellant's post-August 2002 submissions include 
duplicate certificates of death for her late husband and 
several certifications from Dr. Sigrid D. Balingit.  Notably, 
the certifications are conclusory in that they provide no 
rationale for service connection of the veteran's cause of 
death.  Also, the certifications parrot the language used by 
the appellant in her letter to Dr. Balingit wherein she 
requested the certifications prior to submitting them to the 
RO; the letter is also of record.  In addition, the appellant 
submitted personal statements to the effect that the veteran 
was employed as a public works employee and was hospitalized 
sometime in the 1950's for various ailments, which she 
believed were incurred in service and continued to and 
contributed to his death.  These items comprise all of the 
evidence submitted since the August 2002 Board decision.  

Since August 2002, the appellant has not submitted new and 
material evidence that is sufficient to warrant reopening of 
her claim.  The appellant has previously submitted statements 
reflecting her opinion of the cause of the veteran's death, 
as well as copies of death certificates for her late husband.  
Thus, her statements do not qualify as new evidence.  
Although the medical certifications qualify as new evidence 
because they have not been previously submitted, they are 
devoid of any clinical evidence, make no reference to private 
or service medical records and provide no rationale for the 
conclusion of service-connection of the veteran's cause of 
death.  Accordingly, the Board finds that the certifications 
lack any probative value because they are based solely on 
appellant's account of the veteran's medical history.  Reonal 
v. Brown, 5 Vet. App. 458 (1993).  


ORDER

As new and material evidence has not been presented, the 
application to reopen the claim of service connection for the 
cause of the veteran's death is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


